— Order unanimously reversed, without costs, motion denied, and petition reinstated. Memorandum: Inasmuch as the original petition was dismissed without prejudice and the instant petition was refiled within the statutory period of limitation (see Family Ct Act, § 517, subd [b]) there was no legal basis to dismiss (see Matter of Commissioner of Social Servs. v Reichlin, 93 AD2d 1000; Matter of Commissioner of Social Servs. v Hargrove, 84 AD2d 946). (Appeal from order of Erie County Family Court, Notaro, J. — paternity.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.